Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
It is noted that claim 11 is omitted from the set of claims filed on 2/3/22. However, claim 11 had been previously canceled, therefore the status of claim 11 continues to be canceled.
Allowable Subject Matter
Claims 1, 4-10 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggests a flooring assembly comprising flooring units, each of the flooring units comprising of a single stability core, a sound attenuating acoustic layer and a finish layer. Note that Applicant’s single stability core layer is made up of only one layer and is not to be interpreted as a layered core layer (see pages 8-9 of applicant’s remarks filed 2/3/22).
The flooring unit having an interlocking mechanism for attachment to other units, the interlocking mechanism being formed in the single stability core layer so that the edges of the sound attenuating acoustic layer are free of interlocking mechanisms but overlap the edges of sound attenuating acoustic layers of adjacent units, as recited within the context of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/Primary Examiner, Art Unit 3633